Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 1 of 20 PagelD# 334

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
JANIE MILLS DODSON,
Plaintiff,
Vv. Civil No. 3:20cv596 (DJN)
C.R. BARD, INC.,
Defendant.
MEMORANDUM OPINION

Plaintiff Janie Mills Dodson (“Plaintiff”) brings this state law products liability action
against Defendant C.R. Bard, Inc., now Beckton, Dickinson and Company (“Defendant”),
alleging that Defendant negligently designed and manufactured a medical device known as the
Bard Simon Nitinol Vena Cava Filter (“SNF”), thereby resulting in permanent injuries to
Plaintiff. Plaintiff also alleges that Defendant failed to warn consumers, medical providers and
government authorities about the potential injuries caused by the SNF, thereby resulting in the
implantation of an unreasonably dangerous device in Plaintiff and causing injuries from which
she will not recover. This matter now comes before the Court on Defendant’s Motion to Dismiss
(ECF No. 16). For the reasons set forth below, the Court hereby GRANTS IN PART and
DENIES IN PART Defendant’s Motion to Dismiss (ECF No. 16). Specifically, the Court
DISMISSES WITHOUT PREJUDICE Counts One and Two of Plaintiff's Amended Complaint
(ECF No. 9), but DENIES Defendant’s Motion as to Count Three.

I. BACKGROUND
In deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept as true

the well-plead factual allegations set forth in Plaintiff's Amended Complaint (“Am. Compl.”
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 2 of 20 PagelD# 335

(ECF No. 9)). Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Against that backdrop, the Court
accepts the following facts as alleged for purposes of resolving the instant motion.

A. Factual Background

In the early 2000’s, Plaintiff underwent a medical procedure that involved the
implantation of a permanent filter known as the SNF into her inferior vena cava (“IVC”) to
prevent blood clots from moving throughout her body. (Am. Compl. ff 6, 28.) The structure of
the SNF includes a small, umbrella-shaped body and six legs, or struts, that extend down from
the body. (Am. Compl. J 7.) At the time of implantation, Plaintiff received no warnings from
her doctor about potential issues with the device. (Am. Compl. { 29.)

On July 9, 2018, Plaintiff entered a Spotsylvania County hospital for treatment for sepsis.
(Am. Compl. § 31.) A CT scan and X-ray revealed that the SNF had become dislodged and
tilted within Plaintiff's IVC. (Am. Compl. {§ 31-34.) Five of the SNF’s legs had perforated the
IVC and another muscle in her body. (Am. Compl. § 34.) Plaintiff underwent surgery on July
12, 2020, in an attempt to remove the SNF. (Am. Compl. § 35.) Doctors retrieved one of the
legs of the SNF that had detached from the body of the device, but they determined that
retrieving the device itself and the remaining legs appeared too risky. (Am. Compl. {J 35-36.)
Doctors informed Plaintiff that a high likelihood existed that another leg of the SNF would
eventually break off and cause further damage, even death, to Plaintiff. (Am. Compl. { 37.)
Plaintiff continues to suffer physical and emotional pain due to the issues with the SNF and her
anticipation of future problems arising from its permanent placement in her body. (Am. Compl.
{1 42-44.)

On July 6, 2020, Plaintiff filed a Complaint in the Circuit Court for the County of

Spotsylvania. (ECF No. 1-1.) On August 4, 2020, Defendant removed the case to this Court on
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 3 of 20 PagelD# 336

the basis of diversity jurisdiction. (ECF No. 1.) Defendant filed an initial Motion to Dismiss on
August 6, 2020, and, in response, Plaintiff filed an Amended Complaint on August 31, 2020.
(ECF Nos. 4, 9.)

B. Plaintiff's Amended Complaint

Plaintiff's Amended Complaint raises three counts for relief based on the above
allegations. In Count One, Plaintiff alleges that Defendant acted negligently in the manufacture
of the SNF. (Am. Compl. 4 45.) Specifically, Plaintiff states that Defendant failed to conduct
adequate testing “in animals, or in humans, to determine the manufacturing issues” in the
product, and that Defendant “knew or should have known that the lack of testing and/or
manufacturing of the SNF would have contributed to the structural failure causing the fracture”
of the device. (Am. Compl. {J 46-47.) In Count Two, Plaintiff alleges that Defendant acted
negligently in the design of the SNF, reiterating the same allegations averred in support of Count
One, including that Defendant did not conduct adequate testing, and that if it had, Defendant
would have discovered the design issues with the device. (Am. Compl. ff] 51-52.) Finally, in
Count Three, Plaintiff alleges that Defendant failed to warn consumers, medical providers and
government authorities about the injuries caused by the SNF and the high rates of fracture that
occurred during the lifetime of the device. (Am. Compl. §§ 57-59.) Throughout her Amended
Complaint, Plaintiff cites to several facts, including the results of three studies, FDA complaints
and warnings, and Defendant’s own marketing materials to support her assertion that Defendant
had knowledge of the dangers of the SNF, and thus a duty to warn of the high risks presented by
its implantation. (Am. Compl. §§ 9-15, 18-21.) Based on these claims, Plaintiff seeks
compensatory and punitive damages from Defendant in the amount of $500,000. (Am. Compl.

at 11.)
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 4 of 20 PagelD# 337

Cc. Defendant’s Motion to Dismiss

In response to Plaintiff's Amended Complaint, on September 29, 2020, Defendant filed a
Motion to Dismiss (ECF No. 16), moving to dismiss Plaintiff's claims for failure to state a claim
under Rule 12(b)(6). In support of its Motion, Defendant argues that Plaintiff fails to plausibly
allege that any defect, either manufacturing or design, existed in Defendant’s product, giving rise
to a right to relief. (Mem. in Supp. of Mot. to Dismiss of C.R. Bard (“Def.’s Mem.”) (ECF No.
17) at 1.) Rather, Plaintiff's Amended Complaint constitutes “nothing more than a threadbare
recitation of the elements of negligent manufacturing, negligent design and failure to warn.”
(Def.’s Mem. at 1.) Further, Defendant argues that Plaintiff fails to allege a plausible failure to
warn. (Def.’s Mem. at 7.) Specifically, Defendant states that no facts in the Amended
Complaint suggest that Defendant knew of the alleged defects at the time of implantation, and
that Virginia has yet to recognize a post-sale duty to warn. (Def.’s Mem. at 7.) Finally,
Defendant argues that Plaintiff's failure to specify the date or year of the SNF’s implantation
negates all of her claims, because Defendant did not “acquire the rights in and liabilities
attributable to the SNF until October 19, 2001.” (Def.’s Mem. at 9.)

Plaintiff filed her Memorandum in Opposition to Defendant’s Motion to Dismiss on
October 13, 2020, (Pl.’s Mem in Opp. to Def. C.R. Bard’s Mot. to Dismiss (“PI.’s Resp.”) (ECF
No. 19)), and Defendant filed its Reply on October 19, 2020, (Reply Mem. in Supp. of Mot. to
Dismiss of C.R. Bard (“Def.’s Reply”) (ECF No. 20)), rendering Defendant’s Motion now ripe
for review.

Il. STANDARD OF REVIEW
A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of a complaint or

counterclaim; it does not serve as the means by which a court will resolve contests surrounding
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 5 of 20 PagelD# 338

the facts, determine the merits of a claim or address potential defenses. Republican Party of N.C.
v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). In considering a motion to dismiss, the Court will
accept a plaintiffs well-pleaded allegations as true and view the facts in a light most favorable to
the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). However, “the
tenet that a court must accept as true all of the allegations contained in a complaint is
inapplicable to legal conclusions.” /gbal, 556 U.S. at 678.

Under the Federal Rules of Civil Procedure, a complaint or counterclaim must state facts
sufficient to “‘give the defendant fair notice of what the . . . claim is and the grounds upon which
it rests[.]’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,
355 U.S. 41, 47 (1957)). As the Supreme Court opined in Twombly, a complaint or counterclaim
must state “more than labels and conclusions” or a “formulaic recitation of the elements of a
cause of action,” though the law does not require “detailed factual allegations.” Jd. (citations
omitted). Ultimately, the “[flactual allegations must be enough to raise a right to relief above the
speculative level,” rendering the right “plausible on its face” rather than merely “conceivable.”
Id. at 555, 570. Thus, a complaint or counterclaim must assert facts that are more than “merely
consistent with” the other party’s liability. Jd. at 557. And the facts alleged must be sufficient to
“state all the elements of [any] claim[s].” Bass v. E.J. Dupont de Nemours & Co., 324 F.3d 761,
765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002) and

lodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 6 of 20 PagelD# 339

Iii. ANALYSIS

Assuming that Virginia law applies to Plaintiff's claims, as both parties do in their
briefs!, Plaintiff fails to state a claim upon which relief can be granted as to Counts One and Two
of her Amended Complaint. However, her allegations, taken as true and viewed in a light most
favorable to Plaintiff, support a plausible right to relief as to Count Three.

To recover under a products liability claim of negligence in Virginia, Plaintiff must show
that “(1) the [product] was unreasonably dangerous for the use to which it would ordinarily be
put or for some other reasonably foreseeable purpose, [and] (2) the unreasonably dangerous
condition existed when the [product] left the defendant’s hands.” Ball v. Takeda Pharms. Am.,
Inc., 963 F. Supp. 2d 497, 505 (E.D. Va. 2013) (citing Chestnut v. Ford Motor Co., 445 F.2d
967, 968-69 (4th Cir. 1971); Logan v. Montgomery Ward & Co., 219 S.E.2d 685, 687 (Va.
1975)); see also Sutherlin v. Lowes Home Ctrs., 2014 WL 7345893, at *26 (E.D. Va. Dec. 23,

2014) (reciting the same elements). Importantly, “a manufacturer does not insure its product’s

 

I A federal district court sitting in diversity applies the substantive law of the forum state,
including its choice-of-law rules. Klaxon Co. v. Stentor Mfg. Co., 313 U.S. 487, 496 (1941). For
that reason, the Court applies Virginia’s choice-of-law rules. Under Virginia’s choice of law

~ rules, the substantive law of the place of the wrong (/ex loci delicti) would apply to Plaintiff's
claims. Quillen v. Int'l Playtex, Inc., 789 F.2d 1041, 1044 (4th Cir. 1986). In cases sounding in
tort and involving the implantation of a defective medical device, the place of original
implantation generally represents the place of the wrong. See General Assur. of Am., Inc. v.
Overby-Sewell, 533 F. App’x 200, 206 (4th Cir. 2013) (stating that the place of the wrong is
where “the last event necessary to make an [actor] liable for an alleged tort takes place.”); Porter
v, DePuy Orthopaedics, 2019 WL 3979656, at *5 (E.D. Va. Aug. 6, 2019) (applying substantive
law of state where plaintiff underwent knee replacement surgery rather than law of state where
he received treatment for complications from this surgery); see also Sharp v. Ethicon, Inc., 2020
WL 1434566, at *2 (W.D. Ark. Mar. 24, 2020) (applying substantive law of state of implantation
under the /ex /oci delicti doctrine); Wise v. C.R. Bard, Inc., 2015 WL 502010, at *3 (S.D. W.Va.
Feb. 5, 2015) (applying substantive law of place where plaintiff's original surgery took place,
and not that of where she was treated for her injuries). Plaintiff here fails to allege where her
original surgery took place. However, both parties urge the application of Virginia law, so the
Court will do so as well for the purposes of deciding this Motion.

6
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 7 of 20 PagelD# 340

safety, and need not ‘supply an accident-proof product.’” Ball, 963 F. Supp. at 505. “A product
may be ‘unreasonably dangerous’ in three ways, ‘if it is defective in assembly or manufacture,
unreasonably dangerous in design, or unaccompanied by adequate warnings concerning its
hazardous properties.’” Sykes v. Bayer Pharms. Corp., 548 F. Supp. 2d 208, 215 (E.D. Va.
2008) (quoting Morgen Indus., Inc. v. Vaughan, 471 S.E.2d 489, 492 (Va. 1996)). Thus,
Virginia products liability law recognizes three negligence-based causes of action: (1) negligent
manufacture, (2) negligent design and (3) negligent failure to warn. Austin v. Clark Equip. Co.,
821 F. Supp. 1130, 1133 (W.D. Va. 1993) (citing Bly v. Otis Elevator Co., 713 F.2d 1040, 1043
(4th Cir. 1983)).

In its Motion to Dismiss, Defendant argues that Plaintiff's Amended Complaint fails to
allege facts sufficient to support a claim for each of these causes of action. (Def.’s Mem. at 4.)
The Court agrees that Plaintiff's claims under Counts One and Two fail, because Plaintiff fails to
plead facts sufficient to allege a defect in the SNF, but Plaintiff's claims under Count Three
survive because of this Court’s recognition of a post-sale duty to warn.

A. Negligent Manufacture

A manufacturing defect exists when a product fails to conform to its intended design.
Sykes, 548 F. Supp. 2d at 215 (citing Restatement (Third) of Torts: Product Liability § 2(a)
(1997)). Thus, to succeed on a claim of negligent manufacture, the plaintiff must allege that the
defendant did not make the product as it intended. /d. Indeed, even at the pleadings stage, “[a]
bare allegation of a ‘defect’ is no more than a legal conclusion.” Bail, 963 F. Supp. 2d at 505.
This district has affirmed that “the nature of the defect must be demonstrated to prove an

actionable claim . . . at the pleading stage.” Fields v. Jobar Int'l, 2014 WL 1513289, at *10
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 8 of 20 PagelD# 341

(E.D. Va. Apr. 16, 2014). Plaintiffs must allege facts indicating how a product “may have been
manufactured improperly.” /d.

Plaintiff does not allege facts specifying a plausible defect in the SNF’s manufacture.
Plaintiff merely states that “fracturing of an IVC filter, like the SNF, is caused by structural
failure or defect,” without actually identifying the defect. (Am. Compl. § 12.) As asserted, these
facts merely show the possibility that the fracturing resulted from a defect in the SNF device
without alleging an actual defect in either its design or manufacture. See Porter, 2019 WL
3979656, at * 8 (finding that plaintiff had failed to allege a connection between the loosening of
the connecting pieces in a knee implant and a defect in the manufacture of the implant) (report
and recommendation adopted by the District Court in Porter v. DePuy Orthopaedics, Inc., 2019
WL 3978407 (E.D. Va. Aug. 22, 2019)). In fact, from the facts pled, it appears just as likely that
another explanation, including conditions of the human body or external forces, caused the
fracturing, making Plaintiffs claims that her injuries resulted from a manufacturing defect
merely conceivable as opposed to plausible.

In Ball, the Court dismissed an analogous claim of negligent manufacture at the motion
to dismiss stage, because the plaintiff had failed to allege facts that would permit the Court to
conclude that a manufacturing defect existed. Ball, 963 F. Supp. 2d at 505. The plaintiff
claimed that a drug used to treat acid reflux and gastrointestinal ailments produced and
distributed by the defendant caused her fallopian tubes to close and for her to develop Stevens-
Johnson Syndrome. /d. The plaintiff offered numerous studies and research demonstrating
impaired fertility in other women following the use of drugs similar to the one produced by the
defendant. /d. at 500. However, despite clear evidence that the drug had detrimental effects on

consumers, the court dismissed her claims, stating that the plaintiff failed to “articulate how [the
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 9 of 20 PagelD# 342

drug] may have been manufactured improperly.” Jd. at 505. As in Ball, Plaintiff fails to
articulate what went wrong in the manufacturing process and connect that to the detrimental
effects caused by the device.

Also, the Court fails to see how Plaintiff's continued reliance on bare allegations of “lack
of testing,” both in her complaint and in her response brief, establish the existence of a
manufacturing defect. (Am. Compl. {{f 46-47; Pl.’s Resp. at 6.) Virginia does not recognize
“failure to test” as a theory of liability separate and apart from the traditional products liability
claims discussed above. Bail, 963 F. Supp. 2d at 506; see also Powell v. Diehl Woodworking
Mach., Inc., 198 F. Supp. 3d 628, 633-34 (E.D. Va. 2016) (noting that because “failure to test”
fails as an independently viable products liability claim, “the Court must either fit this claim into
one of the traditional theories or dismiss it altogether”). Rather, “a manufacturer’s duty to test its
products ‘is subsumed within the general duty of the manufacturer to avoid acting in a negligent
manner.’” Sardis v. Overhead Door Corp., 446 F. Supp. 3d 47, 54 (E.D. Va. 2020) (quoting
Powell, 198 F. Supp. 3d at 633).

Thus, while a manufacturer’s failure to test its products alone cannot give rise to liability
under a negligent manufacturing claim, an allegation that a manufacturer deviated from its
standard manufacturing process by failing to test the particular product at issue may establish a
sufficient basis for such a claim. /d. at 55; see also Sykes, 548 F. Supp. 2d at 215 n. 5 (noting
that issues in the testing process “might be regarded as a species of manufacturing-defect claim,”
as the Restatement’s description of the manufacturing process includes, “the making of such
inspections and tests during the course of manufacture and after the article is completed as the
manufacturer should recognize as reasonably necessary to secure the production of a safe

article”) (internal quotations omitted). For example, in Sykes, the plaintiffs brought a products
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 10 of 20 PagelD# 343

liability action against the manufacturer of HypRho-D, a drug that had allegedly harmed their
unborn son when his pregnant mother was injected with it. /d. at 212. The plaintiffs alleged that
the manufacturer had “failed to conduct testing on HypRho-D to determine whether the mercury
in thimerosal, in the quantity contained in a recommended dose of the HypRho-D was
dangerous.” Jd. at 215. Construing these allegations as a negligent manufacturing claim, the
court rejected it, because the plaintiffs had merely alleged that the manufacturer had failed to test
the drug “generally.” /d. To succeed, the plaintiffs needed to allege that the manufacturer had
failed to test the particular dose that harmed their son, because a manufacturing defect claim
depends on evidence that the product departs from its intended design. Jd. As such, a
comprehensive failure to test does not give rise to the conclusion that the manufacturer did not
make the allegedly defective product as it intended. Ja.

Plaintiff's allegations of inadequate testing fail to support a defective manufacturing
claim for similar reasons. Plaintiff makes general allegations that “Defendant did not conduct
adequate or proper testing.” (Am. Compl. {ff 45-46.) However, nowhere does she state or even
suggest that this failure to test represents a deviation from Defendant’s normal manufacturing
process. As such, the Court cannot conclude that the product used by Plaintiff did not conform
to its intended design. Consequently, the Amended Complaint has provided no basis to believe
that a manufacturing defect exists.

For these reasons, the Court dismisses without prejudice Count One of Plaintiff's
Amended Complaint.

B. Negligent Design

For analogous reasons, Plaintiff's Amended Complaint fails to state a plausible claim for

negligent design. Defendant argues that Plaintiff fails to allege any design issues, or “plead any

10
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 11 of 20 PagelD# 344

facts that would permit the Court to conclude that such design issues existed.” (Def.’s Mem. at
6.) The Court agrees.

An unreasonable design defect exists when “the foreseeable risks of harm posed by the
product could have been reduced or avoided by the adoption of a reasonable alternative design.”
Restatement (Third) of Torts: Products Liability § 2(b) (1997); see also Torkie-Tork v. Wyeth,
739 F. Supp. 895, 899 (E.D. Va. 2010) (“To prevail on a negligent design defect under Virginia
law, ‘the plaintiff must prove that the product contained a defect which [sic] rendered it

oF

unreasonably dangerous for ordinary or foreseeable use.’”) (quoting Alevromagiros v. Hechinger
Co., 993 F.2d 417, 420 (4th Cir. 1993)). To state a claim of negligent design, Plaintiff must
contend that Defendant could have designed the product differently before putting it into the
stream of commerce, “or that such a design is even feasible.” Ball, 963 F. Supp. 2d at 505. At
minimum, Plaintiff must provide some allegation that a design defect existed and that such a
defect proximately caused Plaintiff's injuries. /d.

As in Count I, Plaintiff again appears to rely on claims that “Defendant did not conduct
adequate and proper testing of the SNF” to support her claim that a design defect existed. (Am.
Compl. {§ 51-53.) As previously articulated, allegations of “failure to test” must fit into an
already recognized theory of liability, because, standing alone, they cannot support an
independent cause of action. However, in the context of design defects, allegations of “failure to
test” go to the unreasonableness of the defect, rather than the existence of the defect itself. See
Powell, 198 F. Supp. 3d at 634 (finding that plaintiff's allegations that defendant “failed to
properly test” the product, failed as a negligent design claim, because plaintiff “[did] not allege

that the failure to test led to a defective design, or that additional testing would have led to a

‘reasonable alternative design””’); see also Ball, 963 F. Supp. 2d at 504 (finding plaintiff's

11
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 12 of 20 PagelD# 345

contentions that defendant failed to “adequately warn about the product’s adverse effects,
properly instruct consumers regarding [the product’s] use, and adequately test the product
‘before placing it in use’ insufficient to state a design defect claim).

Indeed, Plaintiff's Amended Complaint contains no other suggestion that the design of
the SNF caused the fracturing of the device or that an alternative design could have prevented the
fracturing of the device. By failing to allege a connection between the fracturing of the device
“and a defect in the design or manufacture of the [product], [the complaint] render[s] a defect in
the manufacture or design of the implant merely conceivable, not plausible.” Porter, 2019 WL
3979656, at *8. Moreover, “it is impossible for this Court to determine whether or not Plaintiff
states a plausible claim for negligent design without some disclosure in the pleading of the
alleged defect or deficiency in the design of the product, and how such defect was the proximate
cause of Plaintiff's alleged injuries.” Jd.

Plaintiff does attempt to raise a proposed alternative design in her response to
Defendant’s Motion to Dismiss, stating “an ‘all in one’ piece where the pieces are not bonded as
in the SNF, may have been a better design which would not have caused a fracture . . . Perhaps,
if each of the leg/struts had been designed differently where the foot/base tapered in a ball
design, then there would have been no puncturing.” (PI.’s Resp. at 7.) While such suggestions
identify alternative designs that may meet the pleadings standard, they come too late. These
suggestions do not appear in Plaintiffs Amended Complaint, a deficiency that proves fatal to
this claim. See Davis v. Cole, 999 F. Supp. 809, 813 (E.D. Va. 1998) (refusing to consider
additional allegations in response to motion to dismiss).

For these reasons, the Court dismisses without prejudice Count II of Plaintiff's Amended

Complaint.

12
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 13 of 20 PagelD# 346

C. Failure to Warn

Plaintiff also asserts a failure to warn claim, detailed in Count Three of the Amended
Complaint. Defendant argues in its Motion to Dismiss that Plaintiff fails to allege that Defendant
knew of any of the alleged issues with the SNF before or at the date of implantation, and that no
post-sale duty to warn exists under Virginia law. (Def.’s Mem. at 8-9.) Defendant further
asserts that, because Virginia recognizes the learned intermediary doctrine, Plaintiff must
plausibly allege “that the doctor [who implanted the SNF] was not warned, something Plaintiff
has not done in her Amended Complaint.” (Def.’s Mem. at 9.) Defendant argues that Plaintiff
merely makes “equivocal” assertions as to whether or not Defendant warned her doctor, and that
these equivocal assertions do not meet the requisite pleading standard. (Def.’s Mem. at 8.)

Generally, to prevail on a failure to warn claim, Plaintiff must establish that Defendant
“(1) knew or had reason to know that the [product] was or was likely to be dangerous for its
intended use, (2) had no reason to believe that those for whose use the [product] was supplied
would realize its dangerous condition, and (3) failed to exercise reasonable care to inform them
of its dangerous condition or of the facts which made it likely to be dangerous.” Sutherlin, 2014
WL 7345893, at *26 (E.D. Va. Dec. 23, 2014) (citing Featherall y. Firestone Tire & Rubber Co.,
252 S.E.2d 358, 366 (Va. 1979)); Funkhouser v. Ford Motor Co., 736 S.E.2d 309, 313 (Va.
2013). A manufacturer must “give a reasonable warning, not the best possible one.” Pfizer, Inc.
v. Jones, 272 S.E.2d 43, 45 (Va. 1980). A warning that alerts a party of the very injury that the
plaintiff seeks to recover for generally meets this standard. Ball, 963 F. Supp. 2d at 504.

As alleged, the issues with the SNF did not arise until, at the earliest, the 2010’s, whereas
the implantation of the device in Plaintiff occurred “in the early 2000’s.” (Am. Compl. ff 13-15,

21, 28.) Plaintiff alleges no facts indicating that Defendant “knew or had reason to know” of the

13
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 14 of 20 PagelD# 347

dangers of the device at the time of her procedure. Thus, none of the facts alleged by Plaintiff
support a plausible right to relief under a time-of-sale failure to warn.

However, while a duty to warn clearly exists at the time of sale of a product, the Virginia
Supreme Court has yet to recognize a post-sale duty to warn. As a result, the district courts in
Virginia have developed two lines of thought regarding this cause of action, with some courts
stating that a manufacturer has a post-sale duty to warn if it appeared reasonable to provide such
warnings upon discovering the dangers of the product, and others holding manufacturers liable
only if they knew or should have known of the dangers at the time of the sale. Compare Rash v.
Stryker Corp., 589 F. Supp. 2d 733, 735 (W.D. Va. 2008) (finding that “the Supreme Court of
Virginia would allow a cause of action based on a negligent breach of a post-sale duty to warn”);
and McAlpin v. Leeds & Northrup Co., 912 F. Supp. 207, 210-12 (W.D. Va. 1996) (reasoning
that no Virginia caselaw supports the idea “that a manufacturer should be relieved of liability for
failure to warn . . . if it learns of a potential danger to a buyer only after the product has left the
manufacturer’s hands”); with Estate of Kimmel v. Clark Equip. Co., 773 F. Supp. 828, 831 (W.D.
Va. 1991) (“No duty to warn arises simply because a manufacturer discovers new information
about a product after the product has already left its hands.”); and Ambrose v. Southworth Prods.
Corp., 953 F. Supp. 728, 733 (W.D. Va. 1997) (adopting the same conclusion as Kimmel).

These cases diverge largely due to their interpretation of a portion of Fourth Circuit dicta
that distinguishes between the duty to warn under a theory of implied warranty and the duty to
warn under a theory of negligence. Bly v. Otis Elevator Co., 713 F.2d 1040 (4th Cir. 1983). In
Bly, the Fourth Circuit emphasized that a negligence theory of liability focuses on the conduct of
the manufacturer, whereas a warranty theory of liability focuses on the condition of the product

itself. Jd. at 1045. Asa result, “under a negligence theory, the duty to warn is continuous and is

14
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 15 of 20 PagelD# 348

not interrupted by manufacture or sale of the product... whereas the duty to warn under a theory
of [implied warranty] exists only at the time the product leaves the manufacturer’s control.” Jd.
at 1045-46. In McAlpin, the court interpreted this distinction to mean that a court may consider
not just what the manufacturer knew at the time of sale, but rather, what they learned post-sale in
assessing whether a manufacturer violated his duty to warn. McAlpin, 912 F. Supp. at 209. The
court believed that the use of the word “continuous,” “does not support the argument that th[e]
court must look only to the information available to the manufacturer when the product left its
hands if the theory under which the plaintiff has sued is negligence. To the contrary, this
language indicates that such a focus should be utilized only if the governing theory is implied
warranty.” Jd. at 210. Conversely, the Kimmel court acknowledged that Bly implied a
“continuous” duty to warn, but concluded that “[{aljthough the duty to warn is continuous from
the date of manufacture/sale, it requires the manufacturer to warn only about dangerous
conditions it knew about, or in the exercise of reasonable care should have known about, at that
time.” Kimmel, 773 F. Supp. at 831. No duty to warn exists for dangerous conditions “that
became reasonably recognizable or apparent only at some later period of time,” as requiring
otherwise would “create a duty that otherwise did not exist under Virginia law.” Jd.

This district has adopted the McA/pin view of the post-sale duty to warn, noting that the
Fourth Circuit seems to have reiterated its support for this view in a later case. Powell, 198 F.
Supp. 3d at 635 (citing Island Creek Coal Co. v. Lake Shore, Inc., 832 F.2d 274, 280 (4th Cir.
1987) (“There seems no question that, if the defendant discovered that the machine it had sold to
the plaintiffs was not safe, it had a duty to notify the plaintiffs and a failure to do so would be
actionable negligence.”)). This opinion also recognizes several legal and policy-based reasons

articulated by the Virginia Supreme Court that support this view of the duty. Powell, 198 F.

15
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 16 of 20 PagelD# 349

Supp. 3d at 635 (citing Featherall, 252 S.E.2d at 366 (adopting § 388 of the Second Restatement
of Torts, which places no limits on negligence actions where a manufacturer knew or should
have known about that danger); Ford Motor Co. v. Phelps, 389 S.E.2d 454, 456-57 (Va. 1990)
(making no distinction between pre- and post-sale evidence when discussing the admission of
evidence of defects occurring both before and after the sale of products); General Motors Corp.
v, Lupica, 379 §.E.2d 311, 314 (Va. 1989) (explaining that imposing a post-sale duty to warn
respects the court’s preference that the manufacturer should bear this burden because it has
superior knowledge of the product as compared to the consumer)).

Based on this Court’s reading of the Fourth Circuit dicta and the reasons articulated in
Powell, this Court adopts the McA/pin view of the post-sale duty to warn, finding that “a
manufacturer [is] liable for failing to warn about dangers discovered after selling a product, if it
was reasonable for the manufacturer to provide such warnings upon discovering the dangers.”
Powell, 198 F. Supp. 3d at 364-65 (citing McAlpin, 912 F. Supp. at 209-20).

Therefore, while none of the facts alleged by Plaintiff support a plausible right to relief
under a time-of-sale failure to warn, the facts do support a plausible claim for post-sale failure to
warm. Applying the post-sale duty to warn as articulated above, and taking the allegations in the
Amended Complaint as true, a reasonable trier of fact might find based on the 2013 study
regarding the complications caused by IVC filters, the 2016 study regarding the high fracture
rates of the SNF, the 2016 study regarding the high perforation rates of the SNF, the warnings
issued by the FDA and the “numerous complaints regarding injuries,” that it would have been
reasonable for Defendants to provide warnings after the sale and implantation of the device.

(Am. Compl. §f 13-16, 18, 20.)

16
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 17 of 20 PagelD# 350

In its Motion to Dismiss, Defendant posits that, regardless of whether a post-sale duty to
warn exists, the Learned Intermediary Doctrine bars this claim, because Plaintiff has not
plausibly stated that Defendants did not warn Plaintiff's physician of the dangers of the SNF.
(Def.’s Mem. at 8.) Specifically, Defendant says that Plaintiff's “equivocal” phrasing in the
Amended Complaint makes her allegations merely speculative rather than plausible. (Def.’s
Mem. at 8.) Plaintiff responds that Virginia has not yet adopted the Learned Intermediary
Doctrine, so the Court should not even apply this doctrine. (Pl.’s Resp. at 10.)

As with the post-sale duty to warn, Virginia has not formally adopted the Learned
Intermediary Doctrine, but this district, the Fourth Circuit and Virginia courts have consistently
applied it or its principles in products liability cases. See, e.g., Talley v. Danek Med, Inc., 179 F.
3d 154, 164-64 (4th Cir. 1999) (applying the doctrine to affirm dismissal of medical products
liability action); Pfizer, Inc. v. Jones, 272 S.E.2d 43, 44 (Va. 1980) (“We start with elementary
principles of law . . . ‘[I]n the case of prescription drugs, it is the general rule that the duty of the
drug manufacturer is to warn the physician who prescribes the drug in question.’”) (citing 2 R.
Hursh & H. Bailey, American Law of Products Liability § 8:11, 173 (2d ed.1974)); Hamlett v.
Virginia Vascular Assocs., 2003 WL 22382792, at *4 (Va. Cir. Ct. 2003) (noting that the
Supreme Court of Virginia “applied the [learned intermediary] doctrine to a manufacturer of
prescription drugs”) (citing Pfizer, 272 S.E.2d at 44). Given this extensive application of the
Learned Intermediary Doctrine, this Court finds it appropriate to apply it in this case.

“Under the Learned Intermediary Doctrine, manufacturers of prescription medical
products have a duty only to warn physicians, rather than patients, of the risks associated with
the use of the product.” Talley v. Danek Medical, Inc.,7 F. Supp. 2d 725, 731 (E.D. Va. 1998).

These products include “medical devices that can be prescribed or installed only by a physician.”

17
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 18 of 20 PagelD# 351

Talley, 179 F.3d at 163. Defendant argues that Plaintiff's allegations that Defendant “failed to
warn ‘consumers, medical providers and/or government authorities’ about the alleged injuries
caused by the SNF” is “equivocal at best, and speculative at worst.” (Def.’s Mem. at 8
(emphasis in original).) Defendant states that “such equivocal allegations suggest that Plaintiff is
unsure as to whether [Defendant] warned her medical providers,” and that this equivocality
should cause her claim to fail. (Def.’s Mem. at 8.)

The Court disagrees with this assertion. The pleading standard for a motion to dismiss
requires factual allegations that raise Plaintiff's right to relief above a speculative level. While
Plaintiff's language in the above quoted passage of the Amended Complaint does suggest some
level of speculation and uncertainty, other portions of the Amended Complaint bolster her claim.
Plaintiff avers that “Defendant owed a duty and breached that duty by not informing medical
providers and federal authorities about the problems associated with the SNF,” and that “the
doctor who implanted the device was not aware of all the potential and actual risks and
complications with respect the SNF.” (Am. Compl. {] 25, 30.) Read together, these allegations,
taken as true, nudge Plaintiff's allegations from merely conceivable to plausible.

D. Failure to Allege Specific Date of Implantation

As a final point in its Motion to Dismiss, Defendant argues that Plaintiff's failure to
specify the date or year of implantation of the SNF negates all of her claims, as Defendant “did
not acquire the rights in and liabilities attributable to the SNF until October 19, 2001.” (Def.’s
Mem. at 9.) Defendant avers that Plaintiff's implantation must have occurred after this date or
none of her claims can survive. (Def.’s Mem. at 9.)

In general, “a corporation that purchases the assets of another corporation is not liable for

the debts and contingent liabilities of the selling corporation.” Taylor v. Atlas Safety Equip. Co.,

18
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 19 of 20 PagelD# 352

Inc., 808 F. Supp. 1246, 1251 (E.D. Va. 1992). This rule encompasses product liability claims.
Id. However, Virginia recognizes four exceptions to this rule:

In order to hold a purchasing corporation liable for the obligations [including contingent

product liability claims] of the selling corporation, it must appear that (1) the purchasing

corporation expressly or impliedly agreed to assume such liabilities; (2) the

circumstances surrounding the transaction warrant a finding that there was a

consolidation or de facto merger of the two corporations; (3) the purchasing corporation

is merely a continuation of the selling corporation; or (4) the transaction is fraudulent in
fact.
/d. (quoting Harris v. T.1, Inc., 413 S.E.2d 605, 609 (Va. 1992)).

At this point in the litigation, the Court must assume the truth of Plaintiff's claims that
Defendant “manufactured, produced, designed, sold, distributed, and/or marketed” the SNF at
the time that she was injured by the device. (Am. Compl. 95.) While Defendant’s assertion that
it did not acquire “the rights in and liabilities attributable to the SNF” until 2001 might ultimately
prove true and provide Defendants with a defense later in the litigation, the Court cannot
consider evidence pertaining to this assertion at this time. See Davis, 999 F. Supp. at 813 (“The
court may not consider additional allegations when ruling on a motion to dismiss and must
consider the facts as asserted in the complaint . . . to be true.”). As such, the Court cannot
determine whether Defendant assumed the liabilities attributable to the SNF through one of the

exceptions enumerated above. Therefore, at this time, Defendant’s assertions prove too

indefinite and unsubstantiated to defeat Plaintiffs claims.

19
Case 3:20-cv-00596-DJN Document 21 Filed 12/23/20 Page 20 of 20 PagelD# 353

IV. CONCLUSION
For the reasons set forth above, the Court GRANTS IN PART and DENIES IN PART
Defendant’s Motion to Dismiss (ECF No. 16). Specifically, Court DISMISSES WITHOUT
PREJUDICE Counts One and Two of Plaintiff's Amended Complaint (ECF No. 9), but DENIES
Defendant’s Motion as to Count Three.
An appropriate order will issue.
Let the Clerk file a copy of this Memorandum Opinion electronically and notify all

counsel of record.

/s/ :
David J. Novak
United States District Judge

Richmond, Virginia
Date: December 23, 2020

 

20
